444 F.2d 840
Nancy SULLIVAN et al., Appellants,v.C. Francis MURPHY, Corporation Counsel, et al.
No. 71-1395.
United States Court of Appeals, District of Columbia Circuit.
May 26, 1971.

Mr. Monroe H. Freedman, Washington, D. C., with whom Messrs. James H. Heller and Ralph J. Temple, American Civil Liberties Union Fund, Washington, D. C., were on the motion, for appellants.
Mr. David P. Sutton, Asst. Corporation Counsel for D. C., with whom Messrs. C. Francis Murphy, Corporation Counsel, and Richard W. Barton, Asst. Corporation Counsel, were on the opposition, for appellees.
Before BAZELON, Chief Judge, and TAMM and WILKEY, Circuit Judges.
ORDER
PER CURIAM.


1
This cause came on for consideration of appellants' motion for summary reversal of the denial of a temporary restraining order, and the Court heard argument of counsel.

On consideration of the foregoing, it is

2
Ordered by the Court that the order of the District Court denying a temporary restraining order is reversed, and it is


3
Further ordered by the Court that, until the District Court rules on appellants' motion for preliminary injunction, appellees are enjoined from the further prosecution of any cases, against appellants or members of the class appellants purport to represent, in which appellees do not reasonably believe that they have in their files and records adequate evidence to support probable cause for arrest and charge, and in which, for this reason, appellees intend to consent to dismiss on the appearance of the defendants in court, and it is


4
Further ordered by the Court that, until the District Court rules on appellants' motion for preliminary injunction, appellees shall take all reasonable steps to avoid requiring the appearance of those against whom appellees reasonably believe there is insufficient evidence to justify continuation of the prosecution, and to notify those who are not required to appear.


5
This order does not prohibit appellees from further bona fide prosecution in any case in which they reasonably believe that they have adequate evidence to support probable cause for arrest and prosecution, nor does it preclude the appellees from suspending any or all prosecutions until the hearing on the preliminary injunction in the District Court, or until such time as they are able to make an orderly determination in each case as to whether prosecution is to be continued.